Title: To George Washington from Bartholomew Dandridge, Jr., 20 August 1798
From: Dandridge, Bartholomew Jr.
To: Washington, George



Dear Sir,
The Hague 20 August 1798.

The increasing feebleness of my health rendering it impossible for me to discharge the duties of Secretary to Mr Murray in a manner which I can reconcile to myself, has induced me to come to a determination to return to America. I conceived it to be my duty, Sir, to inform you of this determination to quit a situation in wch your goodness had placed me; and a fear lest Mr Murray should, from his respect & esteem for you be willing to show me more indulgence & submit to inconveniencies which he other wise would not, his own health being very bad, had considerable weight with me in taking this resolution.
In quitting a sedentary life which from experience I find to agree so illy with me, it is my intention to try a more active one & I have pitched upon the army of the U. States as affording such; in which it is my wish to obtain a subaltern commission. Mr Murray, with whom I live in perfect harmony & confidence & who is a man of great worth, is so good as to write to The President, & to the Secretary of War (the last of whom is his most intimate friend & whose Nephew will probably be my successor) on this subject for me: he will also, Sir, write to you, showing I hope his approbation of my conduct since I have been with him.
My enquiries for a Joiner for you continue to be without success—& indeed if I were to find one it wd be difficult to transport him to you—as all communication from this country is quite at a stand except thro’ Hamburgh & England. With affecte regards to my Aunt, I beg you to accept my sincere esteem & attachment

B. Dandridge

